DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Claim Rejection 35 U.S.C § 101 towards Claims 17-20 signal per se, the amended Claims 17-20 overcome the rejection. Thus, Claim Rejection 35 U.S.C § 101 signal per se towards Claims 17-20 are withdrawn. 
	With respect to Claim Rejection 35 U.S.C § 101 abstract idea, Applicant argues on page 2 of the Remarks that “Claims 1-20 stand rejected under 35 U.S.C. § 101 as directed to nonstatutory subject matter. Applicants submit that claim 1 as amended integrates the judicial exception of translating dialects with the additional element of generating a proactive training for modifying the user dialect to the second dialect based on the dialect correction in the practical application of displaying proactive training that applies the judicial exception in a meaningful way. The claimed invention also does not preempt other possible implementations of the idea of translating dialects. Because claim 1 includes non-abstract, meaningful limitations and does not preempt other implementations of translating dialects, Applicants submit that claim 1 and similarly limited claims 9 and 17 as well as claims depending there from are directed to statutory subject matter under 35 U.S.C. § 101.”
	In response, Examiner respectfully notes that the proactive training would be considered a part of the mental process under the Broad Reasonable Interpretation. For example, a person could proactively train me regarding dialect correction. I could talk to my English friend and whenever I use dialect specific words like French fries or truck, he could instruct me to use chips and lorry instead. So, the proactive training is also a mental process. If the Applicant were using some algorithm to automatically generate the proactive training based upon a needed dialect correction, then that might preclude a mental process, but as it stands a human could practically provide training regarding dialog. Applicant’s arguments are not persuasive, and thus for these reason, Examiner respectfully disagree. 
 	With respect to Claim Rejection 35 U.S.C § 103, Applicant’s arguments have been considered but are moot because the new ground to rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenge in the argument. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a series of acts for presenting a dialect correction in response to determining a mixed dialect between a first user and a second user. 
Claim 1 recites limitations of 
 	“1. identifying, by use of a processor, a mixed dialect event with communications in a user dialect and a second dialect; 
 	monitoring user communications; 
	determining a dialect correction in response to a communication difference between the user dialect and the second dialect; 
	generating a proactive training for modifying the user dialect to the second dialect based on the dialect correction; and 
 	displaying the proactive training in response to the communication difference between the user dialect and the second dialect.”
	The independent claims 1, 9 and 17 recite substantially the same concept but do so in the context of a method, an apparatus and a program product. 
	More specifically, the underlying abstract idea revolved around what happen once a translator identifies a mix dialect communication between two people using different dialects. The translator could listen to the communication, translate the first dialect of the first people into the second dialect of the second people, and displaying the second dialect. Claim 1, 19, 20 recites the additional limitations of a processor, a memory storing code executable by the processor, a program product comprising a computer readable storage medium that stores code executable by a processor. The additional element(s) or combination of elements such as a circuitry, at least one processor, a non-transitory computer-readable medium in the claim(s) other than the abstract idea per se amount(s) to no more than (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device other than translating the dialect. The mere recitation of “a processor, a memory storing code executable by the processor, a program product comprising a computer readable storage medium that stores code executable by a processor” and/or the like is akin of adding the word “apply it” with a computer in conjunction with the abstract idea. 
	The dependent claims further do not remedy the issues noted above. More specifically, claims 2, 10 and 18 recites identifying a user language and a user dialect which is human activity of identifying what language and what dialect the person is speaking. There are no additional limitations presented. Claims 3, 11, 19 recites the event is real-time which is human activity of translating from one language/one dialect into another language/dialect when the communication is going on. There are no additional limitations presented. Claims 4, 12, 20 recites the dialect correction is a real-time prompt which is human activity of prompting the speaker in the conversation when presenting the dialect correction. There are no additional limitations presented. Claims 5, 13 recites the mixed dialect is anticipated based on the user data which is human activity of anticipating the mixed dialect based on the locations, historical communications of the speakers. There are no additional limitations presented. Claims 7, 15 recites the user communication comprises speech, pronunciations, stress, accent, gestures, metaphors, and/or spelling which is human activities of communication. The people could communicate by speech, gestures. There are no additional limitations presented. Claims 8, 16 recites a speaker having option to monitoring the communication which is human activity of monitoring the communication between people. There are no additional limitations presented.
 	The invention at issue relates similarly to the court case of Electronic Power Group. In the court case, the claims specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract idea. Similarly, the claims in the instant case relate to identifying a mix dialect communication between two people using different dialects, listening to the communication, translating the first dialect of the first people into the second dialect of the second people and presenting the second dialect to the second people. 
For at least the supra provided reasons, claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-3, 5, 7, 9-11, 13, 15, 17-19 are rejected under 35 U.S.C.103 as being unpatentable over Feinauer et al. (US 2020/0193971 A1) in view of Sugimura (5,987,403.)

	With respect to Claim 1, Feinauer et al. disclose 
  	 A method comprising: 	
 	identifying, by use of a processor (Feinauer et al. [0010] the system comprising a device comprising one or more processor), a mixed dialect event with communications in a user dialect and a second dialect (Feinauer et al. [0007] the method includes detecting, by a device, a first dialect and a first accent of a first voice in voice communication of a first participant of a plurality of participants participating in voice communications with a second participant of the plurality of participants detected to have a second voice with a second dialect and a second accent, [0064] it can detect the accent and/or dialect of a call participant 240 by accessing historical conversations stored in the database 320); 
 	monitoring user communications (Feinauer et al. Fig. 2B describes monitoring the voice communications between the users 200 and 240 to modify the accent and/or dialect);  
	determining a dialect correction in response to a communication difference between the user dialect and the second dialect (Feinauer et al. [0010] for selecting a target dialect and accent to use to modify voice communications for a context...select a target dialect and a target accent for voice communication of the first participant based at least on the context); 
	generating a proactive training for modifying the user dialect to the second dialect based on the dialect correction (Feinauer et al. [0015] identify a target dialect to selectively modify the one or more words, Fig. 3 element 318 Accent and Dialect Modifier); and 
	Feinauer et al. fail to explicitly teach
 	displaying the proactive training in response to the communication difference between the user dialect and the second dialect.  
	However, Sugimura teaches 
 	displaying the proactive training in response to the communication difference between the user dialect and the second dialect (Sugimura col. 2 lines 3-6 Although the above problem appears when translating from one language to another, a similar program may appear when converting one dialect into another dialect of the same language, col. 13 lines 1-5 Furthermore it is not necessary that the source text and the target text are different languages, for this invention may be applied in the conversation of a document from one dialect into another dialect of the same language, Fig. 6 shows a display of the source text and the target text, Abstract a unit for preparing the target text by attaching tag symbols to the target text, and a display unit for displaying the text, Claim 1 display means for displaying the prepared target text.)
 	Feinauer et al. and Sugimura are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties (Sugimura col. 2 lines 9-14 present a character string conversation apparatus which can display the part which corresponds to the second character string without dropping the part of the character string with display properties, even when the display properties are attached to only a portion of the character string.)
 
	With respect to Claim 2, Feinauer et al. in view of Sugimura teach 
 	the method further comprising identifying a user language and the user dialect (Feinauer et al. [0064] the detection model 332 can detect the language, accent and/or dialect of a call participant using a loop-up table to a dictionary 336.)

 	With respect to Claim 3, Feinauer et al. in view of Sugimura teach 
 	wherein the mixed dialect event is real-time user communications in the user dialect and the second dialect (Feinauer et al. Fig. 2B, [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240.)

With respect to Claim 5, Feinauer et al. in view of Sugimura teach
wherein the mixed dialect event is anticipated user communications in the user dialect and the second dialect identified from user data (Feinauer et al. [0064] it can detect the accent and/or dialect of a call participant 240 by accessing historical conversations stored in the database 320. Feinauer et al. describes detecting the accent and/or dialect of a participant in the conversation by using the historical conversations stored in the database.)

With respect to Claim 7, Feinauer et al. in view of Sugimura teach
wherein the user communication comprises speech (Feinauer et al. [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240 (such as modifying the voice from an American accent to an Australian accent)), pronunciation, stress, accent (Feinauer et al. [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240 (such as modifying the voice from an American accent to an Australian accent)), gestures, metaphors, and/or spelling.  

With respect to Claim 9, Feinauer et al. disclose
 	An apparatus comprising: 
 	a processor (Feinauer et al. [0010] the system comprising a device comprising one or more processor); 
 	a memory storing code executable by the processor to (Feinauer et al. [0031] Non-volatile memory 128 stores operating system 115, one or more applications 116, such as the accent and dialect modifier 318 of the present solution, and data 117 such that, for example, computer instructions of operating system 115 and/or applications 116 are executed by processor(s) 103 out of volatile memory122):
 	identify a mixed dialect event with communications in a user dialect and a second dialect (Feinauer et al. [0007] the method includes detecting, by a device, a first dialect and a first accent of a first voice in voice communication of a first participant of a plurality of participants participating in voice communications with a second participant of the plurality of participants detected to have a second voice with a second dialect and a second accent, [0064] it can detect the accent and/or dialect of a call participant 240 by accessing historical conversations stored in the database 320);
monitor user communications (Feinauer et al. Fig. 2B describes monitoring the voice communications between the users 200 and 240 to modify the accent and/or dialect);
determine a dialect correction in response to a communication difference between the user dialect and the second dialect (Feinauer et al. [0010] for selecting a target dialect and accent to use to modify voice communications for a context...select a target dialect and a target accent for voice communication of the first participant based at least on the context);
 	generate a proactive training for modifying the user dialect to the second dialect based on the dialect correction (Feinauer et al. [0015] identify a target dialect to selectively modify the one or more words, Fig. 3 element 318 Accent and Dialect Modifier); and 
 	Feinauer et al. fail to explicitly teach
 	display the proactive training in response to the communication difference between the user dialect and the second dialect.  
	However, Sugimura teaches 
 	display the proactive training in response to the communication difference between the user dialect and the second dialect (Sugimura col. 2 lines 3-6 Although the above problem appears when translating from one language to another, a similar program may appear when converting one dialect into another dialect of the same language, col. 13 lines 1-5 Furthermore it is not necessary that the source text and the target text are different languages, for this invention may be applied in the conversation of a document from one dialect into another dialect of the same language, Fig. 6 shows a display of the source text and the target text, Abstract a unit for preparing the target text by attaching tag symbols to the target text, and a display unit for displaying the text, Claim 1 display means for displaying the prepared target text.)
 	Feinauer et al. and Sugimura are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties (Sugimura col. 2 lines 9-14 present a character string conversation apparatus which can display the part which corresponds to the second character string without dropping the part of the character string with display properties, even when the display properties are attached to only a portion of the character string.)

With respect to Claim 10, Feinauer et al. in view of Sugimura teach
 the code further executable to identify a user language and the user dialect (Feinauer et al. [0064] the detection model 332 can detect the language, accent and/or dialect of a call participant using a loop-up table to a dictionary 336.)

With respect to Claim 11, Feinauer et al. in view of Sugimura teach
 	wherein the mixed dialect event is real-time user communications in the user dialect and the second dialect (Feinauer et al. Fig. 2B, [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240.)

	With respect to Claim 13, Feinauer et al. in view of Sugimura teach
wherein the mixed dialect event is anticipated user communication is the user dialect and the second dialect identified from user data (Feinauer et al. [0064] it can detect the accent and/or dialect of a call participant 240 by accessing historical conversations stored in the database 320. Feinauer et al. describes detecting the accent and/or dialect of a participant in the conversation by using the historical conversations stored in the database.)

 	With respect to Claim 15, Feinauer et al. in view of Sugimura teach
wherein the user communication comprises speech (Feinauer et al. [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240 (such as modifying the voice from an American accent to an Australian accent)), pronunciation, stress, accent (Feinauer et al. [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240 (such as modifying the voice from an American accent to an Australian accent)), gestures, metaphors, and/or spelling.  

	With respect to Claim 17, Feinauer et al. disclose
 	A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to (Feinauer et al. [0031] Non-volatile memory 128 stores operating system 115, one or more applications 116, such as the accent and dialect modifier 318 of the present solution, and data 117 such that, for example, computer instructions of operating system 115 and/or applications 116 are executed by processor(s) 103 out of volatile memory122): 
 	identify a mixed dialect event with communications in a user dialect and a second dialect (Feinauer et al. [0007] the method includes detecting, by a device, a first dialect and a first accent of a first voice in voice communication of a first participant of a plurality of participants participating in voice communications with a second participant of the plurality of participants detected to have a second voice with a second dialect and a second accent, [0064] it can detect the accent and/or dialect of a call participant 240 by accessing historical conversations stored in the database 320);
monitor user communications (Feinauer et al. Fig. 2B describes monitoring the voice communications between the users 200 and 240 to modify the accent and/or dialect); and 
 	determine a dialect correction in response to a communication difference between the user dialect and the second dialect (Feinauer et al. [0010] for selecting a target dialect and accent to use to modify voice communications for a context...select a target dialect and a target accent for voice communication of the first participant based at least on the context); 
	generate a proactive training for modifying the user dialect to the second dialect based on the dialect correction (Feinauer et al. [0015] identify a target dialect to selectively modify the one or more words, Fig. 3 element 318 Accent and Dialect Modifier); and 
	Feinauer et al. fail to explicitly teach
 	display the proactive training in response to the communication difference between the user dialect and the second dialect.  
	However, Sugimura teaches 
 	display the proactive training in response to the communication difference between the user dialect and the second dialect (Sugimura col. 2 lines 3-6 Although the above problem appears when translating from one language to another, a similar program may appear when converting one dialect into another dialect of the same language, col. 13 lines 1-5 Furthermore it is not necessary that the source text and the target text are different languages, for this invention may be applied in the conversation of a document from one dialect into another dialect of the same language, Fig. 6 shows a display of the source text and the target text, Abstract a unit for preparing the target text by attaching tag symbols to the target text, and a display unit for displaying the text, Claim 1 display means for displaying the prepared target text.)
 	Feinauer et al. and Sugimura are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties (Sugimura col. 2 lines 9-14 present a character string conversation apparatus which can display the part which corresponds to the second character string without dropping the part of the character string with display properties, even when the display properties are attached to only a portion of the character string.)
 
With respect to Claim 18, Feinauer et al. in view of Sugimura teach 
 	the code further configured to identify a user language and the user dialect (Feinauer et al. [0064] the detection model 332 can detect the language, accent and/or dialect of a call participant using a loop-up table to a dictionary 336.)

 	With respect to Claim 19, Feinauer et al. in view of Sugimura teach 
  	wherein the mixed dialect event is real-time user communication in the user dialect and the second dialect (Feinauer et al. Fig. 2B, [0046] In the example shown in FIG. 2B, the accent and dialect modifier 318 modifies the voice of the user 200 into and accent and/or dialect desired or targeted for participant 240, such as to cause a certain outcome or result of the call or conversation, for example, based on the context of the call. In one example, the system modifies the voice of user 200 into an accent/dialect more familiar to call participant 240.)

7. 	Claims 4, 12, 20 are rejected under 35 U.S.C.103 as being unpatentable over Feinauer et al. (US 2020/0193971 A1) in view of Sugimura (5,987,403) and Stewart et al. (US 2016/0224540 A1.) 

 	With respect to Claim 4, Feinauer et al. in view of Sugimura teach all the limitations of Claim 3 upon which Claim 4 depends. Feinauer et al. in view of Sugimura fail to explicitly teach 
 	wherein the dialect correction is a real-time prompt.  
	However, Stewart et al. teach 
 	wherein the dialect correction is a real-time prompt (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance, Fig. 3B elements 306)
 	Feinauer et al., Sugimura and Stewart et al. are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties, using teaching of suggesting module as taught by Stewart et al. for the benefit of suggesting at least one alternative term in response to the input word not matching the dialect nuance (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance.)

With respect to Claim 12, Feinauer et al. in view of Sugimura teach all the limitations of Claim 11 upon which Claim 12 depends. Feinauer et al. in view of Sugimura fail to explicitly teach 
 	wherein the dialect correction is a real-time prompt.  
	However, Stewart et al. teach 
 	wherein the dialect correction is a real-time prompt (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance, Fig. 3B elements 306)
 	Feinauer et al., Sugimura and Stewart et al. are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties, using teaching of suggesting module as taught by Stewart et al. for the benefit of suggesting at least one alternative term in response to the input word not matching the dialect nuance (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance.)

 	With respect to Claim 20, Feinauer et al. in view of Sugimura teach all the limitations of Claim 17 upon which Claim 20 depends. Feinauer et al. in view of Sugimura fail to explicitly teach 
 	wherein the dialect correction is a real-time prompt.  
	However, Stewart et al. teach 
 	wherein the dialect correction is a real-time prompt (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance, Fig. 3B elements 306)
 	Feinauer et al., Sugimura and Stewart et al. are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties using teaching of suggesting module as taught by Stewart et al. for the benefit of suggesting at least one alternative term in response to the input word not matching the dialect nuance (Stewart et al. [0050] the word assistance module 106 also suggests one or more text entries from the selected text recognition database based on the inputted text. For example, the word assistance module 106 may determine whether an input word matches the dialectal nuance and suggest an alternative term from the selected text recognition database in response to the input word not matching the dialectal nuance.)

8. 	Claims 8, 16 are rejected under 35 U.S.C.103 as being unpatentable over Feinauer et al. (US 2020/0193971 A1) in view of Sugimura (5,987,403) and Shaffer et al. (US 2014/0100848 A1.)


With respect to Claim 8, Feinauer et al. in view of Sugimura teach all the limitations of Claim 1 upon which Claim 8 depends. Feinauer et al. in view of Sugimura fail to explicitly teach 
 	wherein a user opts in to monitoring the user communications. 
	However, Shaffer et al. teach
 	wherein a user opts in to monitoring the user communications (Shaffer et al. [0016] A supervisor may use one or more supervisor devices 124 to monitor communications.)
 	Feinauer et al., Sugimura and Shaffer et al. are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties, using teaching of supervisor devices as taught by Shaffer et al. for the benefit of monitoring the communications in order to ensure that customer service guideline are being met (Shaffer et al. [0016] A supervisor may use one or more supervisor devices 124 to monitor communications, [0022] to ensure that customer service guidelines are being met.)

With respect to Claim 16, Feinauer et al. in view of Sugimura teach all the limitations of Claim 9 upon which Claim 16 depends. Feinauer et al. in view of Sugimura fail to explicitly teach 
 	wherein a user opts in to monitoring the user communications. 
	However, Shaffer et al. teach
 	wherein a user opts in to monitoring the user communications (Shaffer et al. [0016] A supervisor may use one or more supervisor devices 124 to monitor communications.)
 	Feinauer et al., Sugimura and Shaffer et al. are analogous art because they are from a similar field of endeavor in the Speech Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of modifying the voice of the first participant in the conversation into an accent/dialect more familiar to the second participant in the conversation as taught by Feinauer et al., using teaching of displaying properties as taught by Sugimura for the benefit of displaying the target text without dropping any part of the character string with display properties, using teaching of supervisor devices as taught by Shaffer et al. for the benefit of monitoring the communications in order to ensure that customer service guideline are being met (Shaffer et al. [0016] A supervisor may use one or more supervisor devices 124 to monitor communications, [0022] to ensure that customer service guidelines are being met.)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Chen (US 9,697,824 B1.) In this reference, Chen disclose a method for translating dialect. 
b.	Efrati (US 2016/0210959 A1.) In this reference. Efrati disclose a method for voice modification during a call. 
c. 	Dalce (US 2013/0030789 A1.) In this reference, Dalce disclose a method for synthesizing a speaker’s voice into a dialect of another speaker. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655